DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 08/12/2019 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.         Independent claim 1 is directed towards a system.  However, all of the elements claimed could be reasonably interpreted by an ordinary artisan as being software alone, and thus is directed to software per se, which is non-statutory.  Specifically, there is no language that the interface is being displayed as a result of an executed processor/hardware component.    
In order for such a software claim to be statutory, it must be claimed in combination with an appropriate medium and/or hardware such as a memory or processor to establish a statutory category of invention and enable any functionality to realized.
Dependent claims 2-6 are rejected for incorporating the deficiencies of independent claim 1.
Claim Objections
5.	Claims 5, 11, and 17 are objected to because of the following informalities:  Specifically, the phrase “wherein, after training, the model of the neural network predicts an entity that most relevant to a user making the present search query based on the organization to which the user belongs” is grammatically incoherent and should be replaced with “wherein, after training, the model of the neural network predicts an entity that is most relevant to a user making the present search query based on the organization to which the user belongs”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
8.	Claims 3, 9, and 15 each recite the limitation "wherein the total number of previous search queries made by each organization orders the organization encoding".  There is insufficient antecedent basis for this limitation in the claim as no “total number of previous search queries made by each organization” is claimed earlier in the claim or in parent independent claims 1, 7, and 13 respectively (rather total number of previous search queries made by each organization”).
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	Claims 1-2, 5-8, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar et al. (U.S. PGPUB 2017/0193084), in view of Liang et al. (U.S. PGPUB 2019/0130933), and further in view of Coll et al. (U.S. PGPUB 2017/0255627).
12.	Regarding claims 1, 7, and 13, Ghafourifar teaches a system, method, and non-transitory machine readable medium comprising:
A)  a neural network (Paragraph 29).
	The examiner notes that Ghafourifar teaches “a neural network” as “Also disclosed herein is an artificial intelligence (AI) server, which can comprise a full text search analyzer. The AI server can run a variety of tools and processes involving neural networks, deep learning, and/or pattern recognition, for example. The AI server can runs analyses on communication patterns of one or more users, and determine settings and user mappings. Output from the AI server can be fed into a custom analyzer, such as one written for Elasticsearch.TM.. Elasticsearch.TM. provides a distributed, multitenant-capable full-text search engine with a HTTP web interface and schema-free JSON documents” (Paragraph 29).  The examiner further notes that the use of neural networks via the AI teaches the claimed neural network.
	Ghafourifar does not explicitly teach:
C)  generate a vector matrix for training a model of the neural network.
D)  using the vector matrix, train the model of the neural network.
	Liang, however, teaches “generate a vector matrix for training a model of the neural network” as “FIG. 6 is a flowchart illustrating another embodiment of the present invention of how to train a neural network. At block 601, labeled monophonic acoustic data are inputted into a neural network by one or more processing units. As discussed above, the labeled monophonic acoustic data can be denoted as the matrix X of expression (1), and the labels of the labeled monophonic acoustic data can be denoted as the matrix L in the expression (3)… wherein each row of the matrix L denotes a label, L.sub.i=l.sub.(i).sup.1,l.sub.(i).sup.2, . . . , l.sub.(i).sup.k is a one-hot label vector corresponding to a feature vector X.sub.i, and k is the number of classifications of acoustic events, l.sub.(i).sup.j=1 if X.sub.i.di-elect cons.classification i, otherwise l.sub.(i).sup.j=0. The feature vectors of the matrix X will be inputted into the neural network one at a time” (Paragraph 60), and “using the vector matrix, train the model of the neural network” as “FIG. 6 is a flowchart illustrating another embodiment of the present invention of how to train a neural network. At block 601, labeled monophonic acoustic data are inputted into a neural network by one or more processing units. As discussed above, the labeled monophonic acoustic data can be denoted as the matrix X of expression (1), and the labels of the labeled monophonic acoustic data can be denoted as the matrix L in the expression (3)… wherein each row of the matrix L denotes a label, L.sub.i=l.sub.(i).sup.1,l.sub.(i).sup.2, . . . , l.sub.(i).sup.k is a one-hot label vector corresponding to a feature vector X.sub.i, and k is the number of classifications of acoustic events, l.sub.(i).sup.j=1 if X.sub.i.di-elect cons.classification i, otherwise l.sub.(i).sup.j=0. The feature vectors of the matrix X will be inputted into the neural network one at a time.  At the block 603, the trained neural network is obtained by using the label vectors of the labeled monophonic acoustic data as the ground truth of a second output of the neural network. During the training process, the ground truth of the output of the neural network is the corresponding label. The network is trained to learn to output values approximating the label vectors” (Paragraphs 60-61).  
	The examiner further notes that the matrix X of vectors teaches the claimed vector matrix (which is used to train a neural network).  The combination would result in the use of vector matrices to train the neural network of Ghafourifar.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Liang’s would have allowed Ghafourifar’s to provide a method for expanding the training of neural networks, as noted by Liang (Paragraph 61).
	Ghafourifar and Liang do not explicitly teach:
B)  wherein the system is configured to: receive an organization encoding for one or more separate organizations making previous search queries into the multi-tenant database;
C)  from the organization encoding to embed organization specificities;
D)  for processing a present search query into the multi-tenant database.
	Coll, however, teaches “wherein the system is configured to: receive an organization encoding for one or more separate organizations making previous search queries into the multi-tenant database” as “At a step 316, the tenant associated with the user is identified based on the user's login credentials. At a step 318, Web search results comprising publicly available documents are retrieved based on the search query. At a step 320, the Web search results are ranked based on information associated with the tenant that was identified from the login credentials. The Web search engine may have access to publicly available information about the tenant, and may also track search histories, user locations, user interests, and user group behavior on a per-tenant basis. Such information pertaining to a particular tenant may be utilized to select, rank, or otherwise filter the Web search results for a search query from a user associated with the tenant” (Paragraph 32), “from the organization encoding to embed organization specificities” as “At a step 316, the tenant associated with the user is identified based on the user's login credentials. At a step 318, Web search results comprising publicly available documents are retrieved based on the search query. At a step 320, the Web search results are ranked based on information associated with the tenant that was identified from the login credentials. The Web search engine may have access to publicly available information about the tenant, “for processing a present search query into the multi-tenant database” as “At a step 310, enterprise data is hosted in an enterprise cloud computing platform. Respective portions of the enterprise data correspond to tenants, i.e., enterprises that utilize the enterprise cloud computing platform for IT services and storage of the tenants' enterprise data. The enterprise data may include documents, emails, Web pages, bookmarks, calendars, financial data, sales data, inventory data, personnel data, and so forth, related to the business and/or activities of an enterprise” (Paragraph 31) and “At a step 316, the tenant associated with the user is identified based on the user's login credentials. At a step 318, Web search results comprising publicly available documents are retrieved based on the search query. At a step 320, the Web search results are ranked based on information associated with the tenant that was identified from the login credentials. The Web search engine may have access to publicly available information about the tenant, and may also track search histories, user locations, user interests, and user group behavior on a per-tenant basis. Such information pertaining to a particular tenant may be utilized to select, rank, or otherwise filter the Web search results for a search query from a user associated with the tenant” (Paragraph 32).
	The examiner further notes that the secondary reference of Coll teaches the concept of using login credentials (i.e. “organizational encodings” in the broadest reasonable interpretation) to ascertain search history of a specific tenant amongst multiple tenants in order to process a current search query.  Moreover, the combination would result in the use of the “organizational encodings” of Coll to be the data that is used in the vector matrix of Liang (which is used to train Liang’s and Ghafourifar’s neural network).  Specifically, the data of Liang’s vector matrix can be any type of data as a matrix of vectors is a mathematical concept.  Such data (which represents acoustic data in Liang) could clearly be Coll’s organizational embedding instead.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Coll’s would have allowed Ghafourifar’s and Liang’s to provide a method for securing tenant data that is searchable, as noted by Coll (Paragraph 6).

Regarding claims 2, 8, and 14, Ghafourifar further teaches a system, method, and non-transitory machine readable medium comprising:
A)  wherein the model of the neural network is global across the separate organizations accessing the multi-tenant database (Paragraph 29).
The examiner notes that Ghafourifar teaches “wherein the model of the neural network is global across the separate organizations accessing the multi-tenant database” as “Also disclosed herein is an artificial intelligence (AI) server, which can comprise a full text search analyzer. The AI server can run a variety of tools and processes involving neural networks, deep learning, and/or pattern recognition, for example. The AI server can runs analyses on communication patterns of one or more users, and determine settings and user mappings. Output from the AI server can be fed into a custom analyzer, such as one written for Elasticsearch.TM.. Elasticsearch.TM. Ghafourifar is applied to multi-tenants via a multi-tenant search engine, it is “global”.

Regarding claims 5, 11, and 17, Ghafourifar further teaches a system, method, and non-transitory machine readable medium comprising:
A)  wherein, after training, the model of the neural network predicts an entity that most relevant to a user making the present search query (Paragraph 29).
	The examiner notes that Ghafourifar teaches “wherein, after training, the model of the neural network predicts an entity that most relevant to a user making the present search query” as “Also disclosed herein is an artificial intelligence (AI) server, which can comprise a full text search analyzer. The AI server can run a variety of tools and processes involving neural networks, deep learning, and/or pattern recognition, for example. The AI server can runs analyses on communication patterns of one or more users, and determine settings and user mappings. Output from the AI server can be fed into a custom analyzer, such as one written for Elasticsearch.TM.. Elasticsearch.TM. provides a distributed, multitenant-capable full-text search engine with a HTTP web interface and schema-free JSON documents. When utilized, the default settings of such a server can be customized. Data is run through neural network to identify patterns. For example, the neural network examines all of the user's data, and has access to all activity which gets logged into server. For example, the AI server can identify that a user tends to search for old documents, or old addresses, through use of a patterns analyzer. The AI server can enable searching rules to be created based on the searched data itself, thereby obviating the need for "hands on" customization. The AI server can determine index patterns, history, personality, interests, and the existence of connected services, and the like. The AI server can, over time, `understand` user intent more accurately to create a better index. For example, user behavior could indicate that the user rarely reviews, searches, or otherwise acts on content older than two months, therefore, index weight parameters can adjust the analyzer to de-prioritize results which are older than two months. However, different user's behavior could demonstrate the opposite pattern, such as by, searching for (on average) older archive data; thereby increasing importance of older content for the user. In another non-limiting example, user behavior could demonstrate a sustained pattern of searching for "people" rather than messages (i.e. by often selecting people results instead of messages containing those peoples' names). Therefore, the index analyzer would learn to prioritize names in creating the index weight and relationship map. Furthermore, each new learned word can be gradually added to a user's corpus and included in any analyzer update, for content, future and past, in order to account for the fact a user's language pattern can change over time” (Paragraph 29).  The examiner further notes that the AI system of Ghafourifar (which includes the use of neural network(s)) includes the use of a multi-tenant search engine to predict relevant results to a user submitting a query.   
	Ghafourifar and Liang do not explicitly teach:
A)  based on the organization to which the user belongs.
Coll, however, teaches “based on the organization to which the user belongs” as “At a step 310, enterprise data is hosted in an enterprise cloud computing platform. Respective portions of the enterprise data correspond to tenants, i.e., enterprises that utilize the enterprise cloud computing platform for IT services and storage of the tenants' enterprise data. The enterprise data may include documents, emails, Web pages, bookmarks, calendars, financial data, sales data, inventory data, personnel data, and so forth, related to the business and/or activities of an enterprise” (Paragraph 31) and “At a step 316, the tenant associated with the user is identified based on the user's login credentials. At a step 318, Web search results comprising publicly available documents are retrieved based on the search query. At a step 320, the Web search results are ranked based on information associated with the tenant that was identified from the login credentials. The Web search engine may have access to publicly available information about the tenant, and may also track search histories, user locations, user interests, and user group behavior on a per-tenant basis. Such information pertaining to a particular tenant may be utilized to select, rank, or otherwise filter the Web search results for a search query from a user associated with the tenant” (Paragraph 32).
	The examiner further notes that the secondary reference of Coll teaches the concept of using a tenant’s enterprise (i.e. organization) as a basis to return search results.  The combination would result in the use of a tenant’s organization in helping to select Ghafourifar’s search results (which already uses multi-tenant search engines).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Coll’s would have allowed Ghafourifar’s and Liang’s to provide a method for securing tenant data that is searchable, as noted by Coll (Paragraph 6).

	Regarding claims 6, 12, and 18, Ghafourifar further teaches a system, method, and non-transitory machine readable medium comprising:
A)  wherein the model of the neural network is capable of being loaded at a time when the present query is made into the multi-tenant database (Paragraph 29).
	The examiner notes that Ghafourifar teaches “wherein the model of the neural network is capable of being loaded at a time when the present query is made into the multi-tenant database” as “Also disclosed herein is an artificial intelligence (AI) server, which can comprise a full text search analyzer. The AI server can run a variety of tools and processes involving neural networks, deep learning, and/or pattern recognition, for example. The AI server can runs analyses on communication patterns of one or more users, and determine settings and user mappings. Output from the AI server can be fed into a custom analyzer, such as one written for Elasticsearch.TM.. Elasticsearch.TM. provides a distributed, multitenant-capable full-text search engine with a HTTP web interface and schema-free JSON documents” (Paragraph 29).  The examiner further notes that due to the diction of “capable of”, the aforementioned limitation is interpreted as an intended use type limitation, and as a result, the neural network of Ghafourifar is clearly “capable” of being loaded in many types of scenarios including when querying multitenant databases (via the Elasticsearch engine or such as in Coll).  
s 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar et al. (U.S. PGPUB 2017/0193084), in view of Liang et al. (U.S. PGPUB 2019/0130933), and further in view of Coll et al. (U.S. PGPUB 2017/0255627) as applied to claims 1-2, 5-8, 11-14, and 17-18 above, and further in view of YYY.
16.	Regarding claims 3, 9, and 15, Ghafourifar, Liang, and Coll do not explicitly teach a system, method, and non-transitory machine readable medium comprising:
A)  wherein the total number of previous search queries made by each organization orders the organization encoding.
15.	Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar et al. (U.S. PGPUB 2017/0193084), in view of Liang et al. (U.S. PGPUB 2019/0130933), and further in view of Coll et al. (U.S. PGPUB 2017/0255627) as applied to claims 1-2, 5-8, 11-14, and 17-18 above, and further in view of Solheim et al. (U.S. PGPUB 2012/0233147).
16.	Regarding claims 4, 10, and 16, Ghafourifar, Liang, and Coll do not explicitly teach a system, method, and non-transitory machine readable medium comprising:
A)  wherein the organization encoding comprises a mapping of one of the separate organizations accessing the multi-tenant database to the entities most relevant to that organization.
	Solheim, “wherein the organization encoding comprises a mapping of one of the separate organizations accessing the multi-tenant database to the entities most relevant to that organization” as “As described below, the indexing features of the search engine 102 can be used in conjunction with refinable, sortable, retrievable, and/or other manageable properties as part of providing proper mappings to associated reusable index fields. For example, the search engine 102 can use the indexing features to map tenant information of a plurality of tenants to one or more of reusable index fields based in part on one or more of refinable, sortable, queryable, and/or retrievable field types” (Paragraph 20).
	The examiner further notes that Figure 2 clearly depicts a “mapping” between tenants (i.e. organizations) to index fields (i.e. “entities).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Solheim’s would have allowed Ghafourifar’s, Liang’s, and Coll’s to provide a method for reusing indexes for tenant searches, as noted by Solheim (Paragraph 2).
Allowable Subject Matter
17.	Claims 3, 9, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Specifically, although the prior art (See Ghafourifar, Liang, and Coll) collectively teach the training of neural networks to process tenant queries via the use of vector matrices of organizational embeddings, the detailed language towards the ordering of organizational embeddings via the total number of previous queries by each organization is not found in the prior art in conjunction with the rest of the limitations of the independent claims. 
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2017/0097964 issued to Sorrentino et al. on 06 April 2017.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods to use trained neural networks to handle tenant queries).
U.S. PGPUB 2018/0101537 issued to Govindarajan et al. on 12 April 2018.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods to use trained neural networks to handle tenant queries).
U.S. PGPUB 2018/0300621 issued to Shah et al. on 18 October 2018.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods to use trained neural networks to handle tenant queries).
U.S. PGPUB 2019/0205472 issued to Kulkarni on 04 July 2019.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods to use trained neural networks to handle tenant queries).

Fuchs et al. on 23 August 2016.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods to use trained neural networks to handle tenant queries).
Contact Information
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

July 30, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168